Exhibit 10.1

 

ENTERPRISE FINANCIAL SERVICES CORP

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, is made by and between Frank H. Sanfilippo (the “Executive”) and
ENTERPRISE FINANCIAL SERVICES CORP, a Delaware corporation (the “Company”),
effective as of December 1, 2004 (the “Effective Date”).

 

WITNESSETH:

 

WHEREAS, Executive desires to be employed or to continue to be employed by the
Company, and the Company desires to employ or continue to employ Executive, on
the terms, covenants and conditions hereinafter set forth in this Agreement.

 

NOW, THEREFORE, for the reasons set forth above, and in consideration of the
mutual promises and agreements herein set forth, the Company and Executive agree
as follows:

 

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby employs Executive for the Contract Term as hereafter defined.
During the Contract Term, Executive shall serve in an executive capacity as
Chief Financial Officer and shall have such duties and responsibilities as the
Board of Directors (the “Board”) may from time to time specify commensurate with
the position of Chief Financial Officer. Executive shall comply with all polices
and procedures of the Company generally applicable to executive employees of the
Company. Executive hereby accepts such employment and agrees to serve the
Company in such capacities for the term of this Agreement.

 

2. Term of Employment. Except as otherwise provided herein, the term of this
Agreement shall be for a term commencing on the Effective Date and ending upon
Executive’s death or termination of employment as hereafter provided (the
“Employment Term”). The Contract Term may be extended by mutual written
agreement of Executive and the Company upon such terms, provisions and
conditions which are mutually acceptable to Executive and the Company.

 

3. Devotion to Duties. Executive agrees that during the Employment Term he will
devote all of his skill, knowledge, commercial efforts and working time to the
conscientious and faithful performance of his duties and responsibilities to the
Company (except for (i) permitted vacation time and absence for sickness or
similar disability and (ii) to the extent that it does not interfere with the
performance of Executive’s duties hereunder: (A) such reasonable time as may be
devoted to the fulfillment of Executive’s civic and charitable activities and
(B) such reasonable time as may be necessary from time to time for personal
financial matters). Executive will use his best good faith efforts to promote
the success of the Company’s business and will cooperate fully with the Board in
the advancement of the best interests of the Company. If requested by the Board,
Executive will agree to serve as a director or officer of any of the Company’s
Subsidiaries without additional compensation.



--------------------------------------------------------------------------------

4. Compensation of Executive.

 

4.1 Base Salary. During the Employment Term, the Company shall pay to Executive
as compensation for the services to be performed by the Executive a base salary
of $155,000.00 per year (the “Base Salary”). The Base Salary shall be payable in
installments in accordance with the Company’s normal payroll practice and shall
be subject to such withholding as may be required by law. The Base Salary may be
adjusted from time to time in the sole discretion of the Board, but shall not be
reduced without the written consent of Executive.

 

4.2 Targeted Bonus. In addition to the compensation set forth elsewhere in this
Section 4, for each calendar year during the Employment Term and any extensions
thereof, the Executive shall qualify for a targeted annualized bonus (“Targeted
Bonus”) based upon meeting established targeted goals. The Targeted Bonus for
calendar/fiscal year 2004 shall be $75,000.00. No later than the Company’s
January Board meeting, the Company and Executive shall agree upon certain
targeted financial and operating goals (“Targets”) for that calendar year. The
established Targets shall be consistent with the financial plan for the Company
as adopted by the Company’s Board. Within 75 days after the end of each calendar
year, the Company’s Chief Executive Officer in collaboration with the Board (or
a committee of the Board to which the Board has delegated such authority) shall
make a good faith determination as to the extent to which the Targets have been
met for the preceding calendar year. If the Targets have been met, then
Executive shall receive a Targeted Bonus for such preceding year. In the event
that the established Targets are exceeded, then Executive shall be entitled to
receive additional bonus amounts above the Targeted Bonus as the Company’s Chief
Executive Officer in collaboration with the Board (or such committee of the
Board) may determine in their discretion. If the Company’s Chief Executive
Officer in collaboration with the Board (or such committee of the Board)
determines that the Targets have not been fully met, but minimum thresholds as
may be established by the Company’s Chief Executive Officer in collaboration
with the Board (or such committee) have been met, the Company’s Chief Executive
Officer in collaboration with the Board (or such committee) shall make a good
faith determination as to the extent that the Targets have been met and
determine the amount of such Targeted Bonus to be awarded to the Executive based
proportionately upon the extent to which the Targets are determined to have been
met. Executive shall also be eligible to receive such other bonuses or incentive
payments as may be approved by the Board of Directors.

 

4.3 Benefits. Executive shall be entitled to participate, during the Employment
Term, in all regular employee benefit and deferred compensation plans
established by the Company including, without limitation, any savings and profit
sharing plan, incentive stock plan, dental and medical plans, life insurance and
disability insurance, such participation to be as provided in said employee
benefit plans in accordance with the terms and conditions thereof as in effect
from time to time and subject to any applicable waiting period. Executive shall
also be entitled to paid vacation during each year of the Employment Term in
accordance with the Company’s vacation policy, but in no event shall such
vacation be less than four weeks per calendar year. Vacation not used in any
year shall be forfeited and not carried over to any subsequent year.

 

2



--------------------------------------------------------------------------------

4.4 Reimbursement of Expenses. The Company will provide for the payment or
reimbursement of all reasonable and necessary expenses incurred by the Executive
in connection with the performance of his duties under this Agreement in
accordance with the Company’s expense reimbursement policy, as such may change
from time to time.

 

5. Termination of Employment.

 

5.1 Termination for Cause. “Termination for Cause”, as hereinafter defined, may
be effected by the Company at any time during the term of this Agreement by
written notification to Executive, specifying in detail the basis for the
Termination for Cause. Upon Termination for Cause, Executive shall immediately
be paid all accrued salary, bonus compensation to the extent earned for the
calendar year immediately preceding termination, vested deferred compensation,
if any, (other than pension plan or profit sharing plan benefits which will be
paid in accordance with the terms of the applicable plan), any benefits under
any plans of the Company in which the Executive is a participant to the full
extent of the Executive’s rights under such plans, accrued vacation pay for the
year in which termination occurs, and any appropriate business expenses incurred
by Executive reimbursable by the Company in connection with his duties
hereunder, all to the date of termination, but Executive shall not be paid any
other compensation or reimbursement of any kind, including without limitation,
severance compensation. “Termination for Cause” shall mean termination by the
Company of Executive’s employment by the Company by reason of (a) an order of
any federal or state regulatory authority having jurisdiction over the Company,
(b) the willful failure of Executive substantially to perform his duties
hereunder (other than any such failure due to Executive’s physical or mental
illness); (c) a willful breach by Executive of any material provision of this
Agreement or of any other written agreement with the Company or any of its
Affiliates; (d) Executive’s commission of a crime that constitutes a felony or
other crime of moral turpitude or criminal fraud; (e) chemical or alcohol
dependency which materially and adversely affects Executive’s performance of his
duties under this Agreement; (f) any act of disloyalty or breach of
responsibilities to the Company by the Executive which is intended by the
Executive to cause material harm to the Company; or (g) misappropriation or
attempted misappropriation of any of the Company’s funds or property; or (h)
Executive’s material violation of any company policy applicable to the
Executive. If subsequent to Executive’s termination of employment hereunder for
other than Cause it is determined in good faith by the Company that the
Executive’s employment could have been terminated for Cause hereunder,
Executive’s employment shall be deemed to have been terminated for Cause
retroactively to the date the events giving rise to Cause concerned.

 

5.2 Termination Other Than for Cause. Notwithstanding any other provisions of
this Agreement, the Company may effect a “Termination Other Than For Cause”, as
hereinafter defined, at any time upon giving written notice to Executive of such
termination. Upon any Termination Other Than for Cause, subject to Executive’s
compliance with the terms and conditions contained in this Agreement, Executive
shall within 30 days after such termination be paid all accrued salary, bonus
compensation to the extent earned for the calendar year immediately preceding
termination, vested deferred compensation (other than pension plan or profit
sharing plan benefits which will

 

3



--------------------------------------------------------------------------------

be paid in accordance with the applicable plan), accrued vacation pay for the
year in which termination occurs, any benefits under any plans of the Company in
which Executive is a participant to the full extent of Executive’s rights under
such plans, and any appropriate business expenses incurred by Executive in
connection with his duties hereunder, all to the date of termination.
“Termination Other Than for Cause” shall mean any termination by the Company of
Executive’s employment with the Company other than a termination pursuant to
subsection 5.1, 5.3, 5.4, 5.5 or 5.6. No “Termination Other Than For Cause”
shall be made by the Company during any period of time that the Company is
engaged in bona fide discussions regarding a potential “Change in Control”
unless the Company specifically agrees to provide all Severance Compensation to
Executive provided in Section 6.1 of this Agreement.

 

5.3 Termination by Reason of Disability. If, during the term of this Agreement,
the Executive, in the reasonable judgment of the Board of Directors, (i) has
failed to perform his duties under this Agreement on account of illness or
physical or mental incapacity, and (ii) such illness or incapacity continues for
a period of more than 90 consecutive days, or 90 days during any 180 day period,
the Company shall have the right to terminate Executive’s employment hereunder
by written notification to Executive and payment to Executive of all accrued
salary, bonus compensation to the extent earned for the calendar year
immediately preceding termination, vested deferred compensation, if any, (other
than pension plan or profit sharing plan benefits which will be paid in
accordance with the applicable plans), accrued vacation pay for the year in
which termination occurs, any benefits under any plans of the Company in which
Executive is a participant to the full extent of Executive’s rights under such
plans, and any appropriate business expenses incurred by Executive in connection
with his duties hereunder, all to the date of termination, but Executive shall
not be paid any other compensation or reimbursement of any kind, including
without limitation, severance compensation.

 

5.4 Death. In the event of Executive’s death during the term of this Agreement,
Executive’s employment shall be deemed to have terminated as of the last day of
the month during which his death occurs and the Company shall pay to his estate
or such beneficiaries as Executive may from time to time designate all accrued
salary, bonus compensation to the extent earned for the calendar year
immediately preceding termination, vested deferred compensation (other than
pension plan or profit sharing plan benefits which will be paid in accordance
with the applicable plan), any benefits under any plans of the Company in which
Executive is a participant to the full extent of Executive’s rights under such
plans, accrued vacation pay for the year in which termination occurs, and any
appropriate business expenses incurred by Executive in connection with his
duties hereunder, all to the date of termination, but Executive’s estate shall
not be paid any other compensation or reimbursement of any kind, including
without limitation, severance compensation.

 

5.5 Voluntary Termination. In the event of a “Voluntary Termination,” as
hereinafter defined, provided that the Executive provides the Company with at
least 60 days notice of such termination (which notice and any requirement for
service may be waived or shortened by the Company), the Company shall within 30
days after such termination pay all accrued salary, bonus compensation to the
extent earned, vested deferred compensation, if any, (other than pension plan or
profit sharing plan benefits

 

4



--------------------------------------------------------------------------------

which will be paid in accordance with the applicable plans), any benefits under
any plans of the Company in which Executive is a participant to the full extent
of Executive’s rights under such plans, accrued vacation pay for the year in
which termination occurs, and any appropriate business expenses incurred by
Executive in connection with his duties hereunder, all to the date of
termination, but no other compensation or reimbursement of any kind, including
without limitation, severance compensation. “Voluntary Termination” shall mean
termination by Executive of Executive’s employment other than (i) termination by
reason of Executive’s disability as described in subsection 5.3, (ii)
termination by reason of Executive’s death as described in subsection 5.4, and
(iii) Termination Upon a Change in Control as described in subsection 5.6.

 

5.6 Termination Upon a Change in Control. In the event of a “Termination Upon a
Change in Control,” as hereinafter defined, Executive shall immediately be paid
all accrued salary, bonus compensation to the extent earned, vested deferred
compensation, if any, (other than pension plan or profit sharing plan benefits
which will be paid in accordance with the applicable plans), any benefits under
any plans of the Company in which Executive is a participant to the full extent
of Executive’s rights under such plans, vacation pay for the year in which
termination occurs, and any appropriate business expenses incurred by Executive
in connection with his duties hereunder, all to the date of termination, and all
severance compensation provided in subsection 6.1. “Termination Upon a Change in
Control” shall mean a termination by the Company (other than a Termination for
Cause) or by Executive, in either case within one year following a “Change in
Control” as hereinafter defined. “Change in Control” shall mean the date on
which any of the following has occurred:

 

(a) any individual, entity or group (a “Person”), other than one or more of the
Company’s directors on the Effective Date of this Agreement or any Person that
any such director controls, becomes the beneficial owner of 50% or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors of the Company (the
“Company Outstanding Voting Securities”);

 

(b) any Person becomes the beneficial owner of 50% or more of the combined
voting power of the then outstanding voting securities of Enterprise Bank
entitled to vote generally in the election of directors of Enterprise Bank
(“Bank Outstanding Voting Securities”);

 

(c) consummation of a reorganization, merger or consolidation (a “Business
Combination”) of the Company, unless, in each case, following such Business
Combination (i) all or substantially all of the Persons who were the beneficial
owners, respectively, of the Company Outstanding Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than a majority of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
company resulting from such Business Combination, (ii) no Person (excluding any
company resulting from such Business Combination) beneficially owns, directly or
indirectly, 50% or more of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
company resulting from such Business Combination except to the

 

5



--------------------------------------------------------------------------------

extent such ownership existed prior to the Business Combination, and (iii) at
least a majority of the members of the Board of Directors of the company
resulting from the Business Combination are Continuing Directors (as hereinafter
defined) at the time of the execution of the definitive agreement, or the action
of the Board, providing for such Business Combination;

 

(d) consummation of the sale, other than in the ordinary course of business, of
more than 50% of the combined assets of the Company and its subsidiaries in a
transaction or series of related transactions during the course of any
twelve-month period; or

 

(e) the date on which Continuing Directors (as hereinafter defined) cease for
any reason to constitute at least a majority of the Board of Directors of the
Company.

 

As used in this Section 5.6, the definitions of the terms “beneficial owner” and
“group” shall have the meanings ascribed to those terms in Rule 13(d)(3) under
the Securities Exchange Act of 1934. As used in this Section 5.6, the term
“Continuing Directors” shall mean, as of any date of determination, (i) any
member of the Board of Directors on the Effective Date of this Agreement, (ii)
any person who has been a member of the Board of Directors for the two years
immediately preceding such date of determination, or (iii) any person who was
nominated for election or elected to the Board of Directors with the affirmative
vote of the greater of (A) a majority of the Continuing Directors who were
members of the Board of Directors at the time of such nomination or election or
(B) at least four Continuing Directors but excluding, for purposes of this
clause (iii), any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies by
or on behalf of a Person other than the Board of Directors of the Company.
“Control” means the direct or indirect ownership of voting securities
constituting more than fifty percent (50%) of the issued voting securities of a
corporation.

 

5.7 Resignation Upon Termination. Effective upon any termination under this
Section 5 or otherwise, Executive shall automatically and without taking any
further actions be deemed to have resigned from all positions then held by him
with the Company and all of its Subsidiaries and Affiliates.

 

6. Severance Compensation

 

6.1 Termination Upon Change in Control. In the event Executive’s employment is
terminated in a Termination Upon a Change in Control, Executive shall be paid
the following as severance compensation:

 

(a) For two (2) years following such termination of employment, an amount
(payable on the dates specified in subsection 4.1 except as otherwise provided
herein) equal to the Base Salary at the rate payable at the time of such
termination plus (i) any accrued and unpaid benefits due Executive under
paragraph 4.3 of this Agreement and (ii) an amount equal to the Targeted Bonuses
due (based on the Base Salary then in effect) for the year in which such

 

6



--------------------------------------------------------------------------------

termination of employment occurs (determined as though all requisite targets
were fully and completely achieved). Notwithstanding any provision in this
paragraph (a) to the contrary, Executive may, in Executive’s sole discretion, by
delivery of a notice to the Company within 30 days following a Termination Upon
a Change in Control, elect to receive from the Company a lump sum severance
payment by bank cashier’s check equal to the present value of the flow of cash
payments that would otherwise be paid to Executive pursuant to this paragraph
(a). Such present value shall be determined as of the date of delivery of the
notice of election by Executive and shall be based on a discount rate equal to
the prime rate, as reported in The Wall Street Journal, or similar publication,
on the date of delivery of the election notice. If Executive elects to receive a
lump sum severance payment, the Company shall make such payment to Executive
within 30 days following the date on which Executive notifies the Company of
Executive’s election.

 

(b) In the event that Executive is not otherwise entitled to fully exercise all
awards granted to him under any stock option plan maintained by the Company and
any such plan does not otherwise provide for acceleration of exerciseability
upon the occurrence of the Change in Control described herein, such awards shall
become immediately exercisable upon a Change in Control.

 

(c) All restricted stock granted to Executive will vest and become transferable.

 

(d) Executive shall for one year following termination of employment continue to
accrue retirement benefits and shall continue to enjoy any benefits under any
plans of the Company in which Executive is a participant to the full extent of
Executive’s rights under such plans, including any perquisites provided under
this Agreement; provided, however, that the benefits under any such plans of the
Company in which Executive is a participant, including any such perquisites,
shall cease upon Executive’s obtaining other employment. If necessary to provide
such benefits to Executive, the Company shall, at its election, either: (i)
amend its employee benefit plans to provide the benefits described in this
paragraph (c), to the extent that such is permissible under the
nondiscrimination requirements and other provisions of the Internal Revenue Code
of 1986 (the “Code”) and the provisions of Executive Retirement Income Security
Act of 1974, or (ii) provide separate benefit arrangements or cash payments so
that Executive receives amounts equivalent thereto, net of tax consequences.

 

6.2 Termination Upon Any Other Event. In the event of a Voluntary Termination,
Termination For Cause, termination by reason of Executive’s disability pursuant
to subsection 5.3 or termination by reason of Executive’s death pursuant to
subsection 5.4, Executive or his estate shall not be paid any severance
compensation.

 

7. Confidentiality. Executive agrees to hold in strict confidence all non-public
information concerning any matters affecting or relating to the business of the
Company, its Subsidiaries and Affiliates, including without limiting the
generality of the foregoing non-public information concerning their manner of
operation, business or other plans, data bases, marketing

 

7



--------------------------------------------------------------------------------

programs, protocols, processes, computer programs, client lists, marketing
information and analyses, operating policies or manuals or other data. Executive
agrees that he will not, directly or indirectly, use any such information for
the benefit of others than the Company or disclose or communicate any of such
information in any manner whatsoever other than to the directors, officers,
employees, agents and representatives of the Company who need to know such
information, who shall be informed by Executive of the confidential nature of
such information and directed by Executive to treat such information
confidentially. Upon the Company’s request, Executive shall return all
information furnished to him related to the business of the Company without
retaining any copies in electronic or other form. The above limitations on use
and disclosure shall not apply to information which Executive can demonstrate:
(a) was known to Executive before receipt thereof from the Company; (b) is
learned by Executive from a third party entitled to disclose it; or (c) becomes
known publicly other than through Executive; (c) is disclosed by Executive upon
authority of the Board or any committee of the Board; (d) is disclosed pursuant
to any legal requirement or (e) is disclosed pursuant to any agreement to which
the Company or any of its Subsidiaries or Affiliates is a party. The parties
hereto stipulate that all such information is material and confidential and
gravely affects the effective and successful conduct of the business of the
Company and the Company’s goodwill, and that any breach of the terms of this
Section 7 shall be a material breach of this Agreement. The terms of this
Section 7 shall survive and remain in effect following any termination of this
Agreement.

 

8. Use of Proprietary Information. Executive recognizes that the Company
possesses a proprietary interest in all of the information described in Section
7 and has the exclusive right and privilege to use, protect by copyright, patent
or trademark, manufacture or otherwise exploit the processes, ideas and concepts
described therein to the exclusion of Executive, except as otherwise agreed
between the Company and Executive in writing. Executive expressly agrees that
any products, inventions, discoveries or improvements made by Executive, his
agents or affiliates, during the term of this Agreement, based on or arising out
of the information described in Section 7 shall be the property of and inure to
the exclusive benefit of the Company. Executive further agrees that any and all
products, inventions, discoveries or improvements developed by Executive
(whether or not able to be protected by copyright, patent or trademark) in the
scope of his employment, or involving the use of the Company’s time, materials
or other resources, shall be promptly disclosed to the Company and shall become
the exclusive property of the Company.

 

9. Non-Competition Agreement.

 

9.1 Non-Competition. Executive agrees that, during the Employment Term and for a
period of one year following any termination of such employment, Executive shall
not, without the prior written consent of the Company, directly or indirectly,
own, manage, operate, control, be connected with as an officer, employee,
partner, consultant or otherwise, or otherwise engage or participate in (except
as an employee of the Company, or Affiliate of it) any corporation or other
business entity engaged in the operation, ownership or management of a bank,
trust company or financial services business within the Metropolitan Statistical
Areas of St. Louis, Kansas City or any other city in which the Company or any of
its Affiliates has an office at the time of such termination. Notwithstanding
the foregoing, the ownership by Executive of less than 1% of any class of the
outstanding capital stock of any corporation conducting such a competitive
business which is regularly traded on a national securities exchange or in the
over-the-counter market shall not be a violation of the foregoing covenant.

 

8



--------------------------------------------------------------------------------

9.2 Non-Solicitation. During the Employment Term and for a period of one year
following any termination of such employment, Executive shall not, except on
behalf of or with the prior written consent of the Company, directly or
indirectly, entice or induce, or attempt to entice or induce, any employee of
the Company to leave such employ, or employ any such person in any business
similar to or in competition with that of the Company. Executive hereby
acknowledges and agrees that the provisions set forth in this subsection 9.2
constitute a reasonable restriction on his ability to compete with the Company.

 

9.3 Saving Provision. The parties hereto agree that, in the event a court of
competent jurisdiction shall determine that the geographical or durational
elements of this covenant are unenforceable, such determination shall not render
the entire covenant unenforceable. Rather, the excessive aspects of the covenant
shall be reduced to the threshold which is enforceable, and the remaining
aspects shall not be affected thereby.

 

9.4 Equitable Relief. Executive acknowledges that the extent of damages to the
Company from a breach of Sections 7, 8 and 9 of this Agreement would not be
readily quantifiable or ascertainable, that monetary damages would be inadequate
to make the Company whole in case of such a breach, and that there is not and
would not be an adequate remedy at law for such a breach. Therefore, Executive
specifically agrees that the Company is entitled to injunctive or other
equitable relief (without any requirement to post any bond or other security)
from a breach of Sections 7, 8 and 9 of this Agreement, and hereby waives and
covenants not to assert against a prayer for such relief that there exists an
adequate remedy at law, in monetary damages or otherwise.

 

9.5 Change of Control. If after any Change of Control Executive’s employment is
terminated under circumstances such that Executive does not receive severance
compensation pursuant to Section 6.1, Executive shall not be subject to the
restrictions of this Section 9.1 unless the Company continues to pay without
interruption Executive’s Base Salary at the rate in effect immediately prior to
such termination and then only so long as such payments are continued without
interruption for a period of up to one year after termination.

 

10. Assignment. This Agreement shall not be assignable by Executive and shall
not be assignable by the Company except by operation of law or to a successor
entity acquiring all or substantially all the Company’s business or assets. No
such assignment shall affect any determination of whether such assignment
involves a Change of Control for purposes of this Agreement. In the event of any
assignment permitted hereby, the duties and responsibilities of Executive
performed for the assignee shall not, without the written consent of Executive,
be materially increased, altered or diminished in a manner inconsistent with
Executive’s duties and responsibilities hereunder for the Company.

 

11. Entire Agreement. This Agreement and any agreements entered into after the
date hereof under any of the Company’s benefit plans or compensation programs as
described in Section 4 contain the complete agreement concerning the employment
arrangement between the parties, including without limitation severance or
termination pay, and shall, as of the Effective Date, supersede all other
agreements or arrangements between the parties with regard to the subject matter
hereof.

 

9



--------------------------------------------------------------------------------

12. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns. The obligations of the Company under this Agreement
shall not be terminated by reason of any liquidation, dissolution, bankruptcy,
cessation of business or similar event relating to the Company. This Agreement
shall not be terminated by reason of any merger, consolidation or reorganization
of the Company, but shall be binding upon and inure to the benefit of the
surviving or resulting entity.

 

13. Modification. No waiver or modification of this Agreement or of any
covenant, condition, or limitation herein contained shall be valid unless
authorized by the Board and reduced to in writing and duly executed by the party
to be charged therewith and no evidence of any waiver or modification shall be
offered or received in evidence of any proceeding, arbitration, or litigation
between the parties hereto arising out of or affecting this Agreement, or the
rights or obligations of the parties thereunder, unless such waiver or
modification is in writing, duly executed as aforesaid.

 

14. Severability. All agreements and covenants contained herein are severable,
and in the event any of them shall be held to be invalid or unenforceable by any
court of competent jurisdiction, this Agreement shall be interpreted as if such
invalid agreements or covenants were not contained herein.

 

15. Manner of Giving Notice. All notices, requests and demands to or upon the
respective parties hereto shall be sent by hand, certified mail, overnight air
courier service, in each case with all applicable charges paid or otherwise
provided for, addressed as follows, or to such other address as may hereafter be
designated in writing by the respective parties hereto:

 

To Company:

 

To Executive: at his current

Enterprise Financial Services Corp

 

residential address on file with

150 North Meramec

 

the Company.

Clayton, Missouri 63105

   

Attention:               President

   

                                and Corporate Secretary

 

Such notices, requests and demands shall be deemed to have been given or made on
the date of delivery if delivered by hand or by telecopy and on the next
following date if sent by mail or by air courier service.

 

16. Remedies. In the event of any legal action to enforce, interpret or for
violation of any provision of this Agreement, the prevailing party shall be
entitled to recover all costs and expenses, including reasonable attorneys’
fees, incurred in such legal action.

 

17. Headings. The headings have been inserted for convenience only and shall not
be deemed to limit or otherwise affect any of the provisions of this Agreement.

 

18. Choice of Law. It is the intention of the parties hereto that this Agreement
and the performance hereunder be construed in accordance with, under and
pursuant to the laws of the State of Missouri without regard to the jurisdiction
in which any action or special proceeding may be instituted.

 

10



--------------------------------------------------------------------------------

19. Taxes. The company may withhold from any payments made under this Agreement
all applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law.

 

20. Voluntary Agreement; No Conflicts. Executive hereby represents and warrants
to the Company that he is legally free to accept and perform his employment with
the Company, that he has no obligation to any other person or entity that would
affect or conflict with any of Executive’s obligations pursuant to such
employment, and that the complete performance of the obligations pursuant to
Executive’s employment will not violate any order or decree of any governmental
or judicial body or contract by which Executive is bound. The Company will not
request or require, and Executive agrees not to use, in the course of
Executive’s employment with the Company, any information obtained in Executive’s
employment with any previous employer to the extent that such use would violate
any contract by which Executive is bound or any decision, law, regulation, order
or decree of any governmental or judicial body.

 

21. Certain Definitions. As used herein, the following definitions shall apply:

 

“Affiliate” with respect to any person, means any other Person that, directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with the first Person, including but not limited to a
Subsidiary of the first Person, a Person of which the first Person is a
Subsidiary, or another Subsidiary of a Person of which the first Person is also
a Subsidiary.

 

“Control” With respect to any Person, means the possession, directly or
indirectly, severally or jointly, of the power to direct or cause the direction
of the management policies of such Person, whether through the ownership of
voting securities, by contract or credit arrangement, as trustee or executor, or
otherwise.

 

“Person” Any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

 

“Subsidiary” With respect to any Person, each corporation or other Person in
which the first Person owns or Controls, directly or indirectly, capital stock
or other ownership interests representing 50% or more of the combined voting
power of the outstanding voting stock or other ownership interests of such
corporation or other Person.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first stated above.

 

ENTERPRISE FINANCIAL SERVICES CORP

By:

 

\s\ Kevin C. Eichner

--------------------------------------------------------------------------------

Title:

 

President & Chief Executive Officer

EXECUTIVE:

\s\ Frank H. Sanfilippo

--------------------------------------------------------------------------------

 

11